DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, encompassing claims 1-9, in the reply filed on 2/2/2022 is acknowledged. Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions. Claims 1-9 will be examined on the merits. If these claims (claims 1-9) are allowable in the future, any claims depending upon the allowed claims will be rejoined.
The requirement is still deemed proper and is therefore made FINAL
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iqbal et al (“Sonochemical Assisted Solvothermal Synthesis of Gallium Oxynitride Nanosheets and their Solar-Driven Photoelectrochemical Water-Splitting Applications”, SCIENTIFIC REPORTS, 6:32319 (2016)) in view of Artero et al (PG-PUB US 2015/0090604).
Regarding claim 1, Iqbal et al disclose an electrode for a photoelectrochemical device (ABSTRACT). The electrode is constructed with gallium oxynitride nanosheets on a FTO substrate (i.e. a nanoarchitectured photocatalytic material deposited onto a surface of a metal oxide conducting substrate, page 9). 
Iqbal teaches that the band gap may be tuned by incorporating some elements, such as zinc (page 2), but does not teach zinc oxide nanoparticles being incorporated with the gallium oxynitride nanosheet. However, Artero et al disclose an electrode for a photoelectrochemical device (ABSTRACT & paragraph [0001]). Artero teaches that the electrode is constructed with ZnO nanorods on a FTO substrate (Figure 3A, paragraphs [0097] & [0111]). Artero further indicates that incorporating zinc oxide nanorods onto the FTO substrate can provide high specific surface area and its conduction band is suitable for hydrogen evolution in photoelectrochemical application (paragraph [0142]). 
   Iqbal teaches to tune the band gap by incorporating zinc element (page 2) while Artero teaches to incorporate zinc oxide nanorods onto the FTO substrate. One having ordinary skill in the art, upon reading the teaching of Artero, would have realized the desirability of incorporating zinc oxide nanorods onto the FTO substrate in an attempt to provide high specific surface area with suitable conduction band for  photoelectrochemical application. Therefore, it would be obvious for one having ordinary skill in the art to incorporate zinc oxide nanorods as suggested by Artero into gallium oxynitride nanosheets of Iqbal order to provide high specific surface area having suitable conduction band for photoelectrochemical application with reasonable expectation of success. 
As such, the combined teaching of Iqbal/Artero comprises zinc oxide nanorods incorporated into gallium oxynitride nanosheet on a FTO substrate.
Regarding claim 2, Artero teaches ZnO nanorods (Figure 3A, paragraphs [0097] & [0111]).
Regarding claim 3, Iqbal teaches gallium oxynitride nanosheets (page 9).
Regarding claim 4, Iqbal/Artero does not specifically teach the claimed size of nanorods. However, the size of nanorods affects the surface area and the surface area is a result-effective variable. Therefore, it would be obvious for one having ordinary skill in the art to optimize the size of nanorods in order to achieve optimal high surface area within the device of Iqbal/Artero. 
Regarding claim 5, Iqbal teaches that the nanosheets have a thickness of 15-30 nm and the length of 4000- 1000 nm (page 2).
Regarding claim 6, Iqbal/Artero does not specifically teach the claimed weight ratio of the zinc oxide to the gallium oxynitride. However, the weight ratio of the zinc oxide to the gallium oxynitride affect the performance of the device, hence a result-effective variable. Therefore, it would be obvious for one having ordinary skill in the art to optimize the weight ratio of the zinc oxide to the gallium oxynitride in order to achieve better performance with reasonable cost within the device of Iqbal/Artero. 
Regarding claim 7, Iqbal teaches FTO substrate (page 9). Artero teaches FTO substrate (paragraphs [0109] & [0135]).
Regarding claims 8 and 9, the cited limitations are related to properties of the device. Since the device of Iqbal/Artero comprises substantially similar structures/material as cited in the claim, one having ordinary skill in the art would have expected that the device has similar properties as claimed.
Conclusion
 Claims 1-9 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795